Citation Nr: 1608030	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-30 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a left knee disorder.  

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  

7.  Entitlement to an initial rating in excess of 20 percent for cold injury to the left foot. 

8.  Entitlement to an initial rating in excess of 10 percent for cold injury to the right foot. 

9.  Entitlement to an initial rating in excess of 10 percent for left foot peripheral neuropathy of the superficial peroneal nerve.  

10. Entitlement to an initial rating in excess of 10 percent for right foot peripheral neuropathy of the superficial peroneal nerve.  

11. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

12. Entitlement to additional compensation benefits for the Veteran's dependent sons, R and D to his VA compensation award, to include an effective date earlier than July 26, 2010, for the award of such additional compensation benefits.  


REPRESENTATION

Appellant (Veteran) represented by:	Richard A. Rhea, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel






INTRODUCTION

The Veteran served on active duty from April 1987 to December 1991, and from October 1992 to October 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.    

In October 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing convened at the RO.  A transcript of the hearing is included in the record, and has been reviewed.   

With regard to the claim to service connection for an acquired psychiatric disorder, the Veteran has claimed service connection for multiple psychiatric disorders to include PTSD.  In this matter, the Board will address the Veteran's contentions regarding psychiatric problems as one claim for any psychiatric disorder diagnosed during the appeal period.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The claims to service connection for knee disorders were originally denied by the AOJ in June 2009.  Although the Veteran did not file a timely notice of disagreement with the decision, new and material evidence was submitted into the record within one year of the decision.  The issues were subsequently addressed in rating decisions the Veteran timely appealed to the Board in September 2013.  As such, the service connection claims for knee disorders will not be addressed as claims to reopen such claims.  38 C.F.R. § 3.156(b) (2015).  

In the decision below, the Board will address the Veteran's claim regarding increased benefits for his dependent sons.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a January 2011 notification letter, the Veteran was advised of potential additional compensation for dependents and provided with a VA Form 21-686c, Declaration of Status of Dependents.   

2.  The Veteran became eligible to receive additional compensation for dependents effective July 26, 2010.  

3.  In October 2011, the RO received the Veteran's application for additional compensation benefits for his sons, R and D.  

4. There is no evidence of record that either R or D had been a student following their 18th birthday, or became permanently incapable of self support prior to reaching their 18th birthday.    


CONCLUSION OF LAW

The criteria for the award of additional compensation benefits, to include an effective date earlier than July 26, 2010 for the award of such additional dependent compensation for the Veteran's son R and D have not been met.  38 U.S.C.A. §§ 101, 1115 (West 2014); 38 C.F.R. §§ 3.4, 3.31, 3.57, 3.401 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that he should be awarded additional compensation benefits for his dependent sons, R and D, to include specifically entitlement to an effective date earlier than July 26, 2010 for such additional compensation benefits based on the dependency status of his two sons, R and D.  Notably, R's birthday is August [redacted], 1993 while D's birthday is November [redacted], 1991.  


	Law and Regulations 

Veterans having a service-connected condition evaluated at a disability rating of 30 percent or more may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18, or under 23 if attending an approved school, or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  

The term "child" is defined, for purposes of VA benefits, as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. § 3.57 (2015).

The effective date for additional compensation for dependents will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b). 

The "date of claim" for additional compensation for dependents is either (1) the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; or (2) the date notice is received of the dependent's existence, if evidence is received within a year of notification of VA's request.  38 C.F.R. § 3.401(b) (1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

	Facts 

The Veteran has been eligible for additional compensation for dependents since July 26, 2010.  Effective that date, his service-connected disabilities have been evaluated as at least 30 percent disabling (pursuant to a December 2010 rating decision).  

In January 2011, the RO mailed the December 2010 rating decision to the Veteran's then-current address along with a notification letter.  The letter informed the Veteran that, effective July 26, 2010, his combined disability evaluation exceeded 30 percent.  The RO informed the Veteran that he was receiving benefits as a "single veteran with no dependents."  The letter informed the Veteran that, if he had dependents, he could be eligible for additional compensation.  The letter referenced an attached VA Form 21-686c "Declaration of Status of Dependents" for the Veteran to submit in the event he wanted to claim the additional compensation.  

The record demonstrates that the Veteran received notification regarding entitlement to additional dependent benefits.  The notification letter was addressed to his then-current address of record, and the letter was not returned to the Board as undeliverable.  Butler v. Principi, 244 F.3d. 1337, 1340 (Fed. Cir. 2001); see also Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  Further, in statements submitted to the RO in March and April 2011, the Veteran referred to the December 2010 decision and January 2011 notification letter.  

On October 20, 2011, VA received the initial claim for additional compensation based on R and D.  The RO responded in February 2013 to the Veteran's then-current address, again requesting that the Veteran complete and return VA Form 21-686c "Declaration of Status of Dependents."  The letter also stated that, as R and D were over the age of 18, the Veteran should complete and return an attached VA Form 21-674 "Request for Approval of School Attendance" if R and/or D were then students.    

The record does not indicate that the Veteran submitted to VA a VA Form 21-686c or a VA Form 21-674.  Nevertheless, in a June 2013 decision and letter mailed to the Veteran, the RO granted certain dependent benefits.  The letter stated that dependent benefits could not be provided for D because he had already turned 18 by July 26, 2010 (the date of eligibility for such benefits), and VA had not received a VA Form 21-674 from the Veteran indicating that D had been a student at any time after his 18th birthday on November [redacted], 2008.  The June 2013 letter also stated that, from August 1, 2010 an additional benefit would be paid for R's dependent status, but that that benefit was discontinued upon R's 18th birthday, on August [redacted], 2011.  In July 2013, a notice of disagreement was filed in response to which an August 2015 Statement of the Case was issued.  Later in August 2015 the Veteran filed a substantive appeal on this issue, requesting a "retroactive award of dependent benefits for my son."  

	Analysis 

The law clearly states that the effective date for the award of additional compensation for a dependent shall be the latest of the (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b).  

Here, dependency arose in the early 1990s with the birth of the Veteran's sons.  The effective date of the qualifying disabilities is July 26, 2010.  The rating decision awarding the requisite combined rating in excess of 30 percent is dated in December 2010, while the earliest date of claim for dependent benefits is in October 2011.  The "latest date" in this matter would be the date of claim.  Nevertheless, the RO assigned an earlier effective date of July 26, 2010, the date entitlement arose.  As such, an earlier effective date cannot be granted for any dependent benefits.  Moreover, from that date, only benefits pertaining to R could have been awarded.  Benefits cannot be granted for D because, as indicated earlier, he was over 18 in July 2010.  Lastly, no dependent benefits could be assigned for either son beyond their 18th birthday absent evidence that such sons were either students or permanently incapable of self support prior to reaching their 18th birthday.  Critically, there is no evidence of record that either son has been a student following their 18th birthday, or became permanently incapable of self support prior to reaching their 18th birthday.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. § 3.57 (2015). 

While the Board is sympathetic to the Veteran's claim and has considered his equitable contentions, there is no provision in the law or regulations for making payments for his sons beyond the dates of eligibility.  The Board is bound by the statutory scheme created by Congress, and is not permitted to award payments other than as authorized by Congress.  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ("[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.").

As the preponderance of the evidence is against the Veteran's claim for additional compensation for his dependent sons, to include an effective date earlier than July 26, 2010, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  In cases such as this one, where the law is dispositive of the claim, a discussion of the mandates of the VCAA is not required.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to additional dependent compensation benefits for the Veteran's sons R and D, to include an effective date earlier than July 26, 2010 for the award of such benefits,  is denied.



REMAND

A remand is warranted for each of the claims remaining on appeal for the following reasons:

First, the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) during the appeal period.  Relevant SSA evidence, to include medical records and decision denying or granting benefits, should be included in the claims file.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Second, the Veteran indicated that he served as a reservist in the National Guard until December 2008.  The record contains little to no evidence regarding any reserve service after discharge from active service in December 1991.  The AOJ should attempt to include in the claims file any relevant service personnel records (SPRs) or service treatment records (STRs) pertaining to reserve service.  

Third, it appears that relevant VA treatment records have not been included in the claims file.  The most recent VA treatment records in the claims file are dated in 2011.  However, the August 2013 Statement of the Case (SOC) indicates that records dated to as recent as August 2013 were reviewed.  These records, in addition to any treatment records dated since August 2013, should be included in the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Fourth, the record indicates that the AOJ requested from the Veteran a statement detailing the stressors during service which he maintains caused PTSD, and indicates that the Veteran responded with a written statement of stressors received in July 2010.  In February 2012, the AOJ notified the Veteran that his stressor statement did not sufficiently detail the in-service events that would warrant additional research, and included in the record a memorandum summarizing the finding.  In a March 2012 statement, the Veteran's representative indicated insufficient notice regarding the Veteran's need to corroborate his stressors, and indicated that the Veteran did not receive letters pertaining to this issue.  A new notification letter should be provided to the Veteran which details requirements pertaining to his claim to service connection for PTSD based on non-combat stressors.   

Fifth, the Veteran should undergo additional VA examinations into his claims to service connection for back, knee, psychiatric, and hearing disorders.  The record now contains VA examination reports and opinions pertaining to these claims dated to as recent as September 2011.  Given the additional evidence in the record, to include the Veteran's testimony before the Board, additional examinations should be provided.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

With regard to the claim of service connection for PTSD: A finding of service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The current record does not contain independent or objective documentation that corroborates or verifies the Veteran's July 2010 claimed in-service stressors (i.e., witnessing a suicide and a drowning).  This is significant inasmuch as the Veteran's alleged stressors are noncombat in nature. 

For this Veteran, service connection for PTSD may not be granted in the absence of a verified stressor.  If there is no combat experience, there must be independent evidence to corroborate the Veteran's statements as to the occurrence of a claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  A Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of a claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

Sixth, a new VA compensation examination into the Veteran's claims for higher initial ratings for foot disabilities should be provided.  The Veteran's testimony during his October 2015 Board hearing indicated that these disorders may have worsened since the most recent VA examination in May 2011.  To fairly judge the Veteran's claims, more recent medical inquiry is warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Seventh, the Veteran's representative argues that the Veteran should be granted a TDIU based on his claims for higher initial ratings.  As such, a claim to a TDIU has been added to the list of claims on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue must be remanded because it is inextricably intertwined with the other claims on appeal.  Smith v. Gober, 236 F.3d 1370, 1373 (Fed.Cir.2001).  

Accordingly, the case is REMANDED for the following action:
  
1.  Attempt to obtain and associate with the claims folder any outstanding evidence pertaining to SSA disability benefits.  If these records do not exist or cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159.

2.  Attempt to obtain and associate with the claims folder any outstanding evidence (including SPRs and STRs) pertaining to the Veteran's reserve service in the National Guard, which reportedly ended in December 2008.  If these records do not exist or cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

3.  Associate with the claims file copies of VA medical records dating from 2011 to the present.  If no further treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 


4.  Issue to the Veteran a new notification letter which details evidentiary requirements in claims to service connection for PTSD based on in-service non-combat stressors, and request that he submit a new stressor statement providing details regarding his claimed in-service stressors.  

5.  After the development noted above has been completed, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his back, knee, and hearing disorders and the nature and severity of his service-connected foot and peripheral neuropathy disorders.  The claims file and a copy of this remand must be made available to each examiner in conjunction with the requested examinations, and each examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted, and the Veteran's complaints should be recorded in full.  

(a)  The examiners addressing the claims to service connection should address the inquiries below.  In addressing the inquiries, each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Each examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.


Hearing Loss and Tinnitus:

(i)  Does the Veteran have a hearing loss disorder under 38 C.F.R. § 3.385?

(ii)  If so, is it at least as likely as not (probability of 50 percent or greater) that the hearing loss disorder began in service, was caused by service, or is otherwise related to active military service?  

(iii) Is it at least as likely as not that the Veteran's documented tinnitus began in service, was caused by service, or is otherwise related to active military service?  

In addressing these issues, please address the lay evidence of record from the Veteran regarding the acoustic trauma he reportedly experienced during service.       

Back and Knee Disorders:

(i)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's documented back and knee disorders began in service, were caused by service, or are otherwise related to active military service?

(ii)  If the answer to (i) is negative, is it at least as likely as not that a back or knee disorder is proximately due to or the result of one or more service-connected disorders? 

(iii) If the answers to (i) and (ii) are negative, is it at least as likely as not that a back or knee disorder has been aggravated (i.e., permanently worsened beyond the natural progress) during the appeal period by one or more service-connected disorders?  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder.

In addressing these questions, please discuss the Veteran's lay assertions.  

Psychiatric Disorder:

(This examination must be conducted by a VA psychiatrist or psychologist).  

(i)  What are the Veteran's current psychiatric disorders?  In particular, has the Veteran had PTSD at any time during the appeal period (i.e., since July 2010)?

(ii)  Is it at least as likely as not (a probability of 50 percent or greater) that a diagnosed non-PTSD psychiatric disorder began in service, was caused by service, or is otherwise related to active military service?

(iii) If PTSD is diagnosed, the examiner should opine on whether either of the Veteran's claimed in-service stressors (witnessing a drowning and a suicide) has been verified (corroborated) by independent evidence, whether a verified in-service stressor is adequate to support a diagnosis of PTSD, and whether the current PTSD symptoms relate to the stressor(s).

In addressing these questions, please discuss the Veteran's lay assertions of record, to include any stressor statements submitted into evidence (e.g., July 2010 statement).  

(b)  The examiner addressing the Veteran's claims for higher rating for service-connected foot and peripheral neuropathy disorders should provide a report addressing the current severity of these disorders.  

In particular, the examiner should address:

(i)  Whether the Veteran's foot disorders are productive of symptoms associated with cold injury such as arthralgia or other pain, numbness, or cold sensitivity, tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104, Diagnostic Code 7122.  

(ii)  Whether the Veteran's foot disorders are productive of peripheral neuropathy, and if so, whether the symptoms can be described as mild, moderate, or severe incomplete paralysis, or can be described as complete paralysis (i.e., eversion of foot weakened).  38 C.F.R. § 4.124, Diagnostic Code 8522.  

(iii) In assessing the current severity of the Veteran's service-connected disorders, the examiner should consider and discuss in the report the Veteran's competent and credible lay statements regarding the ways in which his disorders affect him.  

6.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

7.  Then readjudicate the claims on appeal in light of all evidence of record, to include any evidence added since the respective SOCs were issued in August and September 2013, and added pursuant to this Remand.  If an appealed issue remains denied, the Veteran and his representative should be provided with a Supplemental SOC as to the issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


